Citation Nr: 1032711	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-04 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

 1.  Entitlement to service connection for fatigue, to include as 
a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for fevers and chills, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for night sweats, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

4.  Entitlement to service connection for an acquired psychiatric 
disability, to include a generalized anxiety disorder and 
depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968, and from December 1990 to June 1991.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision that, in 
pertinent part, denied service connection for fatigue and 
irritability, diarrhea, fevers and chills, and night sweats.  The 
Veteran timely appealed.

In a March 2005 decision, the Board dismissed the Veteran's claim 
for service connection for a generalized anxiety disorder on the 
basis that the substantive appeal was untimely filed; and denied 
service connection for fatigue, diarrhea, fevers and chills, and 
night sweats.

The Veteran appealed the March 2005 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a May 
2007 Memorandum Decision, the Court vacated that portion of the 
Board decision that denied service connection for fatigue, 
diarrhea, fevers and chills, and night sweats, and dismissed 
service connection for a generalized anxiety disorder; and 
remanded those matters to the Board for readjudication.  Judgment 
was entered in June 2007.  Thereafter, the case was returned to 
the Board, consistent with the Court's judgment.

In January 2008, the Board found that a timely substantive appeal 
was filed as to the issue of service connection for a generalized 
anxiety disorder, and remanded the matter for additional 
development.   The Board denied each of the Veteran's claims for 
service connection for fatigue, diarrhea, fevers and chills, and 
night sweats.  The Veteran again appealed to the Court.

In a December 2008 order, the Court granted a joint motion from 
the parties, vacated the January 2008 Board decision, and 
remanded the matters to the Board for additional proceedings.

In an August 2009 decision, the Board granted service connection 
for an undiagnosed illness exhibited by diarrhea; denied service 
connection for an undiagnosed illness exhibited by fatigue, by 
fevers and chills, and by night sweats; and remanded the issue of 
service connection for a generalized anxiety disorder for 
additional development.  The Veteran again appealed each of the 
denials to the Court.

In a May 2010 order, the Court granted a joint motion from the 
parties to vacate that portion of the August 2009 Board decision, 
which denied service connection for fatigue, for fevers and 
chills, and for night sweats-to include each as a qualifying 
chronic disability under 38 C.F.R. § 3.317; and to remand the 
matters to the Board for additional proceedings.

In essence, the parties to the joint motion agreed that each of 
the denied claims could not be disentangled from the remanded 
claim for service connection for an acquired psychiatric 
disability; and from the service-connected undiagnosed illness 
exhibited by chronic diarrhea, or from any other "medically 
unexplained chronic multisymptom illness."

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for fevers and chills, and for 
night sweats-to include each as a qualifying chronic disability 
under 38 C.F.R. § 3.317-is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater 
of operations during the Persian Gulf War.

2.  The Veteran's fatigue and sleep disturbance are attributed to 
a diagnosed disease. 

3.  The evidence supports a link between a currently diagnosed 
generalized anxiety disorder and active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an undiagnosed 
illness exhibited by fatigue, to include as a qualifying chronic 
disability based on the Veteran's service in the Persian Gulf, 
are not met.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.317 (2009).

2.  A generalized anxiety disorder with fatigue and sleep 
disturbance was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through May 2001, January 2008, and August 2009 letters, the RO 
or AMC notified the Veteran of elements of service connection, 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the January 2008 and August 2009 letters, the RO specifically 
notified the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated by 
an agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of the service treatment records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claims decided on appeal, reports of which 
are of record.  The Veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the Veteran's 
entry report no defects.

Specific to Persian Gulf War service, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms, to include, but not limited to, 
signs or symptoms involving skin; muscle or joint pain; 
neurologic signs or symptoms; neuropsychologic signs or symptoms; 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; or 
menstrual disorders.  The chronic disability must have become 
manifest either during active military, naval, or air service in 
the Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more disabling not later 
than December 31, 2011, and must not be attributed to any known 
clinical disease by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b); see 71 Fed. 
Reg. 75669-75672 (December 18, 2006).  

Compensation shall not be paid under this section, however, if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf War; 
or if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty in 
the Southwest Asia Theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 
38 C.F.R. § 3.317(d).  In this case, the Veteran served in the 
Southwest Asia Theater of operations in 1991.

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the definition 
of "qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption of 
service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  
Effective June 10, 2003, VA promulgated revised regulations to, 
in part, implement these statutory changes.  68 Fed. Reg. 34539-
34543 (June 10, 2003) (codified at 38 C.F.R. § 3.317 (2009)).

In July 1997, the Office of the Secretary of Defense notified the 
Veteran that his unit was near Khamisiyah, Iraq, in early March 
1991 and at a time when Iraqi weapons were demolished; and that 
his unit may have been in an area where exposure to a very low 
level of nerve agents was possible.  

Records, dated in May 1999, reflect that the Veteran participated 
in a VA Antibiotic Treatment Study.  The purpose of the study was 
to determine whether treatment with an antibiotic will benefit 
Veterans with Gulf War Veterans' Illnesses.  Records reflect that 
the Veteran tested positive for mycoplasma infection.  

In December 2000, the Office of the Secretary of Defense notified 
the Veteran that there is no indication that any long-term health 
effects would be expected from the brief, low-level exposure to 
chemical agents that may have occurred near Khamisiyah.

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2009).  

A.  Fatigue

Fatigue is an objective sign of undiagnosed illness.  38 C.F.R. 
§ 3.317(b).

In June 1997, a friend of the Veteran's, S.R., indicated that 
since returning from the Persian Gulf, the Veteran is "always so 
tired" and asleep on the couch.

During a July 1997 VA examination, the Veteran complained of 
insomnia and fatigue.  The examiner provided no Axis I diagnosis, 
but included an Axis III diagnosis of "Persian Gulf Syndrome".

In August 1998, the Veteran's friend, S.R., indicated that he 
witnessed the Veteran being tired all the time.

Statements of the Veteran, dated in November 1998, indicate that 
he is so exhausted when he comes home from work that all he can 
do is eat supper and sleep.

During a December 1998 VA examination, the Veteran described 
awakening almost every day as if he had not slept and feeling 
very much fatigued.

Records, dated in May 1999, reflect that the Veteran was asked to 
participate in VA's Antibiotic Treatment Study because he served 
in the Gulf region between August 1990 and August 1991, and he 
had at least two of three symptoms (pain, fatigue, and memory 
problems) of Gulf War Veterans' Illnesses.

In January 2001, the Veteran's wife, now deceased, indicated that 
the Veteran was exhausted all the time.

Records reflect that the Veteran was evaluated for fatigue in 
VA's neurology clinic in March 2001.

In April 2001, the Veteran's wife indicated that the Veteran 
slept very little at a time, and would sleep on the floor or in 
his chair when and if he did sleep.  In May 2002, she indicated 
that the Veteran yelled in his sleep, and moaned as if he was in 
severe pain while sleeping.

The report of VA examination in June 2002 reveals an assessment 
of a multitude of neurologic complaints of unclear significance, 
with no specific diagnosis.

During a December 2003 VA examination, the Veteran reported 
having sleep disturbance, characterized by "falling asleep right 
away," but only sleeping about two to three hours at any one 
time.  His wife indicated that the Veteran was "very tired all 
the time."  The examiner noted that the Veteran's symptoms, 
including sleep disturbance, appeared to be more related to 
depression.  The Axis I diagnosis was major depressive disorder, 
moderate, secondary to chronic pain.

VA outpatient treatment records, dated in February 2004, reveal 
that the Veteran complained of difficulty falling asleep and 
early morning awakening, and no daytime napping.  The Axis I 
diagnosis was depression, secondary to pain syndrome.

An August 2006 VA examination addendum reflects that the Veteran 
is clearly depressed, and along with the depression has multiple 
somatic symptoms with a paucity of hard findings on physical 
examination.  The examiner opined that the Veteran's so-called 
dementia and many of his other symptoms can be related to his 
depression.  There was no evidence of an undiagnosed illness.

It is noted that the Veteran has been diagnosed with hepatitis C 
and fatigue is a symptom of hepatitis.  See 38 C.F.R. § 4.115, 
Diagnostic Code 7354 (2009).  Furthermore, the Veteran's 
manifestations of fatigue and sleep disturbance have been 
attributed to his depression.  Thus, having been attributed to a 
known clinical diagnosis, this condition cannot be considered an 
undiagnosed illness or a qualifying chronic disability for 
entitlement to service connection based on the Veteran's service 
in the Persian Gulf.  In fact, the December 2003 VA examiner 
indicated that it was not possible to link symptoms of depression 
with any undiagnosed illness.  Hence, the presumption of service 
connection does not apply.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

Here, the Veteran's symptoms of fatigue and sleep disturbance 
have been associated with his claim for service connection for an 
acquired psychiatric disability, to include depression and 
generalized anxiety disorder.  The Veteran may not be compensated 
twice for the same symptomatology.  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

B.  Acquired Psychiatric Disability

Service treatment records reflect neither complaints nor findings 
of any psychiatric disability.

There is no evidence of an acquired psychiatric disability within 
the first post-service year for either period of active duty, and 
no basis to presume its onset in service.  

During a July 1997 VA examination, the Veteran complained of 
irritability.  He reportedly found himself increasingly irritable 
over the past several years, and attributed his irritability and 
anger to his service in the Persian Gulf.  The Veteran denied 
ongoing feelings of anxiety, nervousness, tremulousness, fear, 
and tension.  On examination, there was no evidence of anxiety or 
depression.  He denied any history of flashbacks or avoidance 
behavior.  The Veteran's mood was described as irritable.  There 
was no deficit of cognition, memory, learning, or attention; and 
no deficit of calculation, abstraction, similarities, or general 
information.  The examiner provided no Axis I diagnosis other 
than phase of life problem or other life circumstance problem, 
but included an Axis III diagnosis of "Persian Gulf Syndrome."

The Veteran underwent another VA examination in December 1998.  
The examiner reviewed the claims file and medical records, and 
noted that the Veteran's unit in the Persian Gulf was near 
Khamisiyah, Iraq, in March 1991.  The Veteran reported that 
"alarms were going off all the time" during his time in the 
Persian Gulf, and that he was probably exposed to biological 
weaponry.  The Veteran reported restlessness and anxiety, 
indicating that he could not sit still, and had to keep moving 
all the time; and that the problem continued to worsen, even 
though he was working.

On examination, there was no evidence of thought disorder, 
delusions, or hallucinations.  The Veteran presented with 
agitated mood; affect was slightly flattened, but with 
appropriate emotional lability.  The Veteran also reported a lack 
of concentration, which had become worse during the last two 
years and was present most intensely after his Gulf War 
experience.  The examiner opined that the Veteran met the 
criteria at least for a generalized anxiety disorder, secondary 
to his Persian Gulf War experience.  The Axis I diagnosis was 
generalized anxiety disorder, secondary to "combat experience."

During a December 2003 VA examination, the Veteran stated very 
directly that he "was not" involved in combat, although his 
compound was "mortared a few times."  The Veteran reportedly 
served as a combat engineer building roads, as well as 
functioning as a demolition expert.  The Veteran indicated that 
going to Saudi Arabia "triggered" thoughts that bothered him 
about Vietnam.  The examiner noted that the Veteran was extremely 
vague, and never actually provided any specific description of 
how his Vietnam experiences were bothersome.  The Veteran 
reported no instances of traumatic experiences.  The examiner 
opined that the Veteran met the criteria for a diagnosis of major 
depressive disorder, secondary to chronic pain.  

VA treatment records, dated in February 2004, include an Axis I 
diagnosis of depression secondary to pain syndrome.

On VA examination in August 2006, it was noted that the Veteran 
was clearly depressed; the Veteran broke down crying when 
speaking of his wife's death in October 2005; it was noted that 
his so-called dementia was related to the depression.  

Following the Board's August 2009 remand, the Veteran underwent a 
VA examination in September 2009 for purposes of determining the 
nature and etiology of the Veteran's psychiatric disability.  The 
examiner reviewed the claims file and noted the Veteran's medical 
history.  The Veteran's symptoms included sadness; and diminished 
energy, interest, concentration, sleep, and hope.  The examiner 
also indicated that the Veteran's disability had been slowly 
evolving; and that his symptoms fell within two categories-
namely, depression and anxiety disorder, and that PTSD was 
basically a subtype of anxiety disorder.  The examiner noted 
findings of marked reclusiveness and impaired concentration, and 
indicated that depression and PTSD were well known to co-exist 
and overlap.  Based on a review of the record and examination of 
the Veteran, the examiner opined that the Veteran's psychiatric 
disability was as least as likely as not caused by or a result of 
PTSD and depression; and that the Veteran's symptoms, 
typologically and temporally, relate to his experiences in 
service.

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The lack of contemporaneous medical evidence is not an absolute 
bar to the Veteran's ability to prove his claim of entitlement 
for disability benefits.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006) (Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence).

Considering the nature of the disability, the Veteran's lay 
statements in February 1999 of experiencing symptoms on a daily 
basis since serving in the Persian Gulf, current diagnoses, and 
the opinion of the September 2009 examiner; and resolving doubt 
in the Veteran's favor, the Board finds that a generalized 
anxiety disorder had its onset in service.  See Hodges v. West, 
13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for a generalized 
anxiety disorder.  As noted above, his symptoms of fatigue and 
sleep disturbance are part and parcel of his acquired psychiatric 
disability.  In reaching this decision, the Board has extended 
the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.


ORDER

Service connection for an undiagnosed illness exhibited by 
fatigue is denied.

Service connection for a generalized anxiety disorder with 
fatigue and sleep disturbance is granted.


REMAND

The Veteran contends that service connection for fevers and 
chills, and for night sweats is warranted on the basis of his 
service in the Southwest Asia Theater of operations during the 
Persian Gulf War.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The symptoms of fevers and chills, and night sweats are visible 
observable symptoms.  The Veteran is competent to testify on 
factual matters of which he has first-hand knowledge.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).

The Board is required to analyze the credibility and probative 
value of the evidence of record.  As indicated by the parties in 
the Joint Motion, the Veteran's symptoms of fevers and chills, 
and night sweats may be part and parcel of the service-connected 
generalized anxiety disorder; the service-connected undiagnosed 
illness exhibited by diarrhea; or signs and symptoms of a single 
"chronic multisymptom illness."
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Afford the Veteran a VA examination to 
identify all current disability underlying 
the Veteran's complaints of fevers and 
chills, and night sweats; and to determine 
the nature and etiology of any disability, 
including undiagnosed illness.  
 
The examiner should indicate whether any 
pertinent symptoms are due to the service-
connected undiagnosed illness exhibited by 
diarrhea; the service-connected generalized 
anxiety disorder with fatigue and sleep 
disturbance; or other diagnosed disability.

The examiner should indicate whether there 
are objective indications of a "qualifying 
chronic disability" manifested by fever and 
chills, and/or night sweats; or whether 
such objective indications may be 
attributed to any other known diagnosis.  
(A "qualifying chronic disability" is 
defined as (a) undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or 
symptoms, or (c) any diagnosed illness that 
the Secretary determines, in regulations, 
warrants a presumption of service 
connection.  See 38 U.S.C.A. 
§ 1117(a)(2)(B) (West 2002).)  

For any such manifestations attributed to a 
known diagnosis, the examiner should 
indicate whether there is a 50 percent 
probability or greater that the diagnosed 
illness had its onset in service or is 
otherwise related to a disease or injury in 
service-specifically, to include exposure 
to a very low level of nerve agents as a 
result of demolition of weapons near 
Khamisiyah, Iraq, in early March 1991, or 
to other incidents in service as reported 
by the Veteran.

The examiner should provide a rationale for 
the opinions.  The examiner should 
reconcile any opinion with the August 2006 
VA examination reflecting multiple somatic 
complaints with no hard findings on 
physical examination.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After completing the requested actions 
and ensuring that all opinions are of 
record, the RO or AMC should readjudicate 
the claims on appeal for service connection 
for fevers and chills, and for night 
sweats-to include each as a qualifying 
chronic disability under 38 C.F.R. § 3.317.  
If the benefits sought remain denied, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before 
returning the case to the Board, if 
otherwise in order.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


